DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6452241 B1 (Fukata; Tamaki et al.) in view of US 20040257489 A1 (Gotoh, Masahito  et al.)

    PNG
    media_image1.png
    328
    476
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    662
    495
    media_image3.png
    Greyscale

Per claims 1 and 7, Fukata teaches an electronic device comprising an electro-optical device [see figure 6] comprising: a semiconductor layer [5] including a drain region [7], a channel region [5], and an LDD region between the drain region and the channel region [6]; a gate electrode disposed overlapping the channel region [11]; a first light shielding portion electrically coupled to the gate electrode [aluminum gate line 12, column 6:40-43].  
Fukata lacks a conductivity layer with a portion disposed between the LDD region and the first light shielding portion and overlapping the LDD region and the first light shielding portion in plan view.  However, at Gotoh’s paragraph, Gotoh teaches forming a shielding layer drain electrode, 24b and shielding electrode 26 over a TFT by forming a TiW film to form an upper light-shielding layer 26 provided for blocking light from entering the TFT from above and 
Per claim 2, Fukata in view of Gotoh teaches the electro-optical device according to claim 1, wherein the second light shielding portion includes an electrode coupled to the drain region [see Gotoh’s figure 1 and electrode 24b].  
Per claim 5, Fukata in view of Gotoh teaches the electro-optical device according to claim 1, wherein a material of the second light shielding portion is tungsten [see Gotoh’s paragraph 0070].  
Per claim 6, Fukata in view of Gotoh teaches the electro-optical device according to claim 1, comprising39 an insulating layer [25] disposed so as to cover the second light shielding portion [see figure 1], wherein the insulating layer includes a contact hole extending through the insulating layer [see hole for 23b] and having one end reaching the second light shielding portion [see figure 1].  

Allowable Subject Matter
Claim 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 3, Fukata in view of Gotoh teaches the electro-optical device according to claim 1.  The prior art does not teaches, combination with the limitations of claim 1, wherein38 the second light shielding portion includes a first portion and a second portion having a smaller 
Per claim 4, Fukata in view of Gotoh teaches the electro-optical device according to claim 1.   The prior art does not teach, combination with the limitations of claim 1, the first light shielding portion is disposed overlapping the LDD region in plan view.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871